Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 4/14/2022 has been entered. Claims 1-2, 5, and 7-12 remain pending in this application. 
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1 Shih, the closest prior art of record, discloses a vibrating massage table comprising a plurality of cushions activated to vibrate by motor means, comprising two frames that are articulated to one another at a joint. Shih does not disclose “wherein the articulating angle between the first frame and the second frame of the table top reaches +15° and -8°,” and it would not be obvious to modify Shih with such a feature. The feature of the articulation angle, in combination with the feature of the cushions each being adjustable in height and angle and the table top being able to be tilted about a joint, would require significant modification of the structure of Shih. The base of Shih would need to be reconfigured to accommodate each of these features and the base would need to be reengineered to allow a negative angle, going below the plane defined by base. 
Accordingly, claim 1 patentably defines over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips (US PGPub 2011/01232377) which discloses a tilting table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799